Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No.: 19-cv-81128-SINGHAL/Matthewman


      NAKAVA, LLC, a Florida limited liability
      company,

            Plaintiff,

      v.

      THE SOUTH PACIFIC ELIXIR COMPANY,
      a Florida for profit corporation,

           Defendant.
      ________________________________/

                         ORDER ON MOTIONS FOR SUMMARY JUDGMENT

           Plaintiff Nakava, LLC (“Nakava LLC”) brings this action against Defendant The

  South Pacific Elixir Company (“SPEC”) for trademark infringement, see 15 U.S.C. § 1114,

  under the Lanham Act, as well as common-law trademark infringement. It also brings

  one count for unfair competition, see id. § 1125. The claims emanate from SPEC’s

  continued use of Nakava LLC’s registered trademark “Nakava” (“Mark”). Currently before

  the Court are Plaintiff’s Motion for Summary Judgment (“Pl.’s MSJ”) (DE [50]) and

  Defendant’s Cross-Motion for Summary Judgment (“Def.’s MSJ”) (DE [56]). The Court

  has reviewed the following: Plaintiff’s MSJ, Defendant’s MSJ, Plaintiff’s Statement of

  Facts (“PSOF”) (DE [51]), Defendant’s Response1 (DE [56]), Defendant’s Opposing

  Statement of Material Facts (“DSOF”) (DE [57]), Plaintiff’s Reply in Support of its Motion

  for Summary Judgment (DE [59]), Plaintiff’s Response to Defendant’s Additional



  1
    Defendant has incorporated its response in opposition to Plaintiff’s motion for summary
  judgment into the same pleading as its Cross-Motion for Summary Judgment (DE [56]).
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 2 of 23



  Statement of Material Facts (DE [60]), Plaintiff’s Response to Defendant’s Motion for

  Summary Judgment (DE [61]), and Defendant’s Reply in Support of its Cross-Motion for

  Summary Judgment (DE [62]). The Court has also reviewed the attachments and exhibits

  in the record, as well as the applicable law.

         Taking the foregoing into consideration and being fully advised in the premises,

  Plaintiff’s MSJ and Defendant’s MSJ are both DENIED. Nakava LLC is not entitled to

  summary judgment on its trademark-infringement claims because there remains a

  disputed issue of material fact as to whether Nakava LLC abandoned the Mark at some

  point between 2005 and 2016. For this same reason, SPEC is not entitled to summary

  judgment on its affirmative defense of abandonment. This order follows.

  I.     LEGAL STANDARD ON A MOTION FOR SUMMARY JUDGMENT

         Summary judgment is appropriate “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). “A district court must grant a motion for summary judgment only if

  the pleadings, depositions, answers to interrogatories, and admissions on file, together

  with the affidavits, if any, show that there is no genuine issue as to any material fact and

  that the moving party is entitled to a judgment as a matter of law.” Essex Ins. Co. v.

  Barrett Moving & Storage, Inc., 885 F.3d 1292, 1299 (11th Cir. 2018). An issue is

  “genuine” if a reasonable trier of fact, viewing all of the record evidence, could rationally

  find in favor of the nonmoving party in light of his burden of proof. Harrison v. Culliver,

  746 F.3d 1288, 1298 (11th Cir. 2014). And a fact is “material” if, “under the applicable

  substantive law, it might affect the outcome of the case.” Hickson Corp. v. N. Crossarm

  Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). “[W]here the material facts are undisputed




                                                  2
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 3 of 23



  and do not support a reasonable inference in favor of the non-movant, summary judgment

  may properly be granted as a matter of law.” DA Realty Holdings, LLC v. Tenn. Land

  Consultants, 631 F. App’x 817, 820 (11th Cir. 2015).

  II.    BACKGROUND AND UNDISPUTED FACTS

         Three entrepreneurs (Jeffrey Bowman, Diane Lysogorski, and Laurent Olivier)

  (collectively, “Founders”) formed Defendant The South Pacific Elixir Company in 2001 for

  the purpose of operating a kava2 bar (“Kava Bar”) in South Florida—a move they believed

  would make it the first kava bar in North America. PSOF ¶ 1. They initially named it

  “Nakamal.” Id. Shortly after opening the Kava Bar, they decided to undertake franchising

  opportunities. DSOF ¶ 2. SPEC applied to protect the name “Nakamal,” but the U.S.

  Patent and Trademark Office (“USPTO”) denied the application. PSOF ¶ 3. SPEC tried

  again, filing an application for protection of the wordmark “Nakava,” a portmanteau of

  “Nakamal” and “kava.” Id.

         Three years later, in 2004, the Founders were advised that they should create a

  separate limited liability company, and did so, forming Plaintiff Nakava, LLC. Id. ¶ 4; see

  also Ex. A to Def.’s Not. of Filing (DE [26-1]). A little over a year after Nakava LLC was

  formed, the trademark application for the Mark was granted. DSOF ¶ 5. Formally, SPEC

  operated the Kava Bar under the name bearing the Mark. See PSOF ¶ 5.




  2
    For exotic-drink novices, according to the Merriam-Webster Dictionary, kava is “an
  Australasian shrubby pepper (Piper methysticum) from whose crushed root an
  intoxicating beverage is made; the dried rhizome and roots of the kava used especially
  as a dietary supplement chiefly to relieve stress and anxiety.” Kava, Merriam-Webster
  Dictionary, https://www.merriam-webster.com/dictionary/kava (last visited August 10,
  2020).


                                              3
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 4 of 23



         A.     SPEC Assigns the Mark to Nakava LLC (“2005 Assignment”)

         On May 25, 2005, SPEC assigned its interest in the Mark to Nakava LLC, as the

  franchisor, to grant franchisees the rights of use. PSOF ¶ 6.; see also Ex. D to Def.’s Not.

  of Filing (DE [26-4]). The 2005 Assignment, recorded with the USPTO on May 31, 2005,

  see PSOF ¶ 7, stated that the nature of the conveyance assigned “the entire interest and

  the goodwill.” Ex. D to Def.’s Not. of Filing (DE [26-4]). SPEC continued to operate the

  Kava Bar with its name bearing the Mark. PSOF ¶ 8. SPEC and Nakava LLC never

  executed a written license for SPEC to use the Mark as the name of the Kava Bar. Id.

         B.     Transitioning the Business Model

         Nakava LLC rented space in Boca Raton, Florida, for the franchise operation

  headquarters, and began rolling out its business infrastructure, such as designing a

  website and preparing a franchise-offering circular. Id. ¶¶ 9–10. Unfortunately, the

  business model did not succeed as hoped for and, after several years of inability to sell

  franchises, Nakava LLC transitioned to selling kava online to retail customers. Id. ¶¶ 10–

  11. SPEC disputes that when Nakava LLC transitioned to this new business model, the

  product was sold under a brand name that included the Mark. DSOF ¶ 11. In SPEC’s

  view, Nakava LLC had attempted to market the brand for purposes of franchising, but

  abandoned efforts sometime in 2005. Id. ¶ 12.

         C.     Current Effort to Restart the Brand

         In 2016, Nakava LLC registered the Mark with the USPTO. PSOF ¶ 13. Nakava

  LLC describes this registration as a “re-registration,” while SPEC argues it was an initial

  registration. Compare id., with DSOF ¶ 13. SPEC also insists that Nakava LLC was not

  entitled to register the Mark because it abandoned the Mark after years of non-use. Id.




                                               4
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 5 of 23



         The relationship among the Founders deteriorated and Olivier sold a portion of his

  interests in SPEC to new investors. PSOF ¶ 14. With SPEC now controlled by the

  Founders and Olivier’s new investors, the fight for control of SPEC proceeded to litigation.

  Id.; see also Ex. I to Def.’s Not. of Filing (DE [26-9]); S. Pac. Elixir Co. v. Laurent Olivier

  et al., Case No. 502015CA010112XXXXMB (Fla. 15th Cir. Ct. June 30, 2016). Shortly

  after filing the lawsuit, the parties entered an agreed order and temporary restraining

  order (“TRO”) where Bowman and Lysogorski surrendered their control of SPEC to Olivier

  and his new business partners. PSOF ¶ 15. The TRO further ordered SPEC to deliver

  the keys to the storefront and the inventory to Bowman and Lysogorski. Ex. I to Def.’s

  Not. of Filing (DE [26-9]). Post litigation, Bowman and Lysogorski no longer had any

  ownership interest in SPEC. PSOF ¶ 15. Post litigation, there is no overlap in ownership

  or cooperation between SPEC and Nakava LLC; Bowman and Lysogorski have no

  interest in SPEC, and Olivier has no interest in Nakava LLC. Id. ¶ 16.

         D.     Nakava LLC Sends Cease-and-Desist Letters in 2019

         In May 2019, Nakava LLC sent two letters (“May 2019 Letters”) to SPEC that

  purported to terminate SPEC’s use of the Mark. PSOF ¶ 19; see also Ex. E to Def.’s Not.

  of Filing (DE [26-5]); Ex. P to Aff. of Jeffrey Bowman (DE [19-1]). Nakava LLC demanded

  SPEC immediately stop using the Mark as the name of the Kava Bar, giving a deadline

  for compliance of May 30, 2019. Because SPEC continues to use the Mark in defiance

  of the two letters, Nakava LLC filed this action August 9, 2019. PSOF ¶ 20.

         The Complaint states four causes of action: (1) trademark infringement under the

  Lanham Act, see 15 U.S.C. § 1114; (2) trademark infringement under the Lanham Act,

  see 15 U.S.C. § 1125; (3) unfair competition under the Lanham Act, see 15 U.S.C. §




                                                5
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 6 of 23



  1125; and (4) common-law trademark infringement. SPEC raises several affirmative

  defenses. Specifically, relevant to the analysis of Plaintiff’s MSJ and Defendant’s MSJ, it

  argues that Nakava LLC abandoned the Mark through nonuse at some point between

  2005 and 2019.

  III.   PARTIES’ ARGUMENTS

         In moving for summary judgment, Nakava LLC argues there is no genuine dispute

  of material fact that it has rights in the Mark. And, it argues that the “new” SPEC—that

  is, SPEC since Bowman and Lysogorski relinquished their controlling interest to Olivier

  and the new investors—continues to operate the Kava Bar under the Mark despite the

  May 2019 Letters demanding it to cease using the Mark. According to Nakava LLC, this

  creates a substantial likelihood of confusion in the market.

         SPEC’s initial argument is that Nakava LLC is not entitled to summary judgment

  because it cannot prove a prima facie case for trademark infringement. In other words,

  SPEC argues that Nakava LLC cannot prove under the summary-judgment standard that

  it is entitled to trademark protection—that it has rights in the Mark. In arguing this, SPEC

  also raises what appears to be a novel argument that Nakava LLC committed fraud in

  inducing SPEC to execute the 2005 Assignment.

         In the alternative, SPEC argues, even if Nakava LLC were entitled to trademark

  protection over the Mark, it is still not entitled to summary judgment because of five

  affirmative defenses that it pled. Specifically, of interest to the Court is SPEC’s affirmative

  defense of abandonment. The Court finds SPEC’s abandonment argument persuasive

  but finds it most fitting to be in the context of Nakava LLC’s prima facie case. In other

  words, because Nakava LLC could not have been the owner of the Mark at the time it




                                                6
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 7 of 23



  sent the May 2019 Letters to SPEC if it indeed abandoned the Mark prior to sending them,

  whether—and, if so, when—Nakava LLC abandoned the Mark is consequential in

  whether it owned the Mark. Because genuine issues of material fact remain as to whether

  Nakava LLC abandoned the Mark prior to sending the May 2019 Letters, neither side is

  entitled to summary judgment.

  IV.    DISCUSSION

         A.     Claim for Trademark Infringement

         To prevail on a claim for trademark infringement, a plaintiff must show that “(1) its

  mark was used in commerce by the defendant without the registrant’s consent and (2) the

  unauthorized use was likely to cause confusion, or to cause mistake or to deceive.”

  Burger King Corp. v. Mason, 710 F.2d 1480, 1492 (11th Cir. 1983); see also Chanel, Inc.

  v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1475 n.3 (11th Cir. 1991) (holding the

  analysis for trademark infringement under the Lanham Act also applies to claims for

  common law trademark infringement). It is axiomatic that, to prove the first prong, the

  plaintiff must show “that it had trademark rights in the mark or name at issue,” Lone Star

  Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 358 (11th Cir. 1997)—

  simply, that it owned the mark at issue.

         Thus, to satisfy the first prong, Nakava LLC must prove four separate factors: (1)

  it had “rights in the Mark” (simply, that it owns the Mark); (2) that its granting SPEC rights

  to use the Mark was a license; (3) that it terminated the license upon sending the cease-

  and-desist letter; and (4) that SPEC continued to use the Mark in commerce. See Burger

  King Corp., 710 F.2d at 1492; Lone Star Steakhouse, 106 F.3d at 358. The Court will

  address each of these requirements in turn.




                                                7
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 8 of 23



         B.     First Prong: Use of the Mark in Commerce Without Nakava LLC’s
                Consent

                1.     Ownership of the Mark

         It is undisputed that SPEC owned the Mark until 2005. It is further undisputed that,

  pursuant to the 2005 Assignment—which was a valid assignment—Nakava LLC took

  ownership of the Mark in 2005. See Sream, Inc. v. Grateful J’s, Inc., 2017 WL 6409004,

  at *3 (S.D. Fla. Oct. 13, 2017) (“[A]ssignment of a trademark under the Lanham Act

  requires (1) sale or transfer of all rights in the mark; and (2) assignment as well of the

  business’s goodwill connected with the mark’s use.”).       The dispute that remains is

  whether Nakava LLC owned the Mark when it sent the May 2019 Letters. However, that

  is best discussed below in the analysis on the third factor—whether Nakava LLC

  terminated the lease upon sending the May 2019 Letters. For purposes of this first factor,

  it is sufficient to establish that Nakava LLC took ownership of the Mark in 2005.

         SPEC raises a novel argument here, now challenging the validity of the 2005

  Assignment. It claims that Nakava LLC committed fraud in obtaining the Mark. SPEC

  contends Nakava LLC made material misrepresentations to the USPTO in registering it.

  Thus, at the very least, SPEC insists there remain genuine disputes of material fact as to

  whether Nakava LLC obtained “ownership” of the Mark improperly in 2005. The Court

  rejects this novel theory by SPEC. At best, this argument is an unpled affirmative defense

  that is improper to raise now. See Elliott & Frantz, Inc. v. Ingersoll-Rand Co., 457 F.3d

  312, 321 (3d Cir. 2006) (holding failure to raise affirmative defense or appropriate motion

  generally results in the waiver of that defense). At worst, this is a contrived allegation,

  calculated only to defeat summary judgment. See Doe ex rel. Doe v. Dall. Indep. Sch.

  Dist., 220 F.3d 380, 386 (5th Cir. 2000) (“A nonmoving party may not manufacture a



                                              8
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 9 of 23



  dispute of fact merely to defeat a motion for summary judgment.”). In either instance, the

  Court finds there is no basis in fact to support this theory.

         Therefore, for the first factor—ownership of the Mark—it is undisputed that Nakava

  LLC owned the Mark in 2005 upon the 2005 Assignment. This factor weighs in favor of

  Nakava LLC.

                2.     The Grant of Use as an Implied License

         It is also undisputed that, following the 2005 Assignment, Nakava LLC allowed

  SPEC to continue operating the Kava Bar under the name bearing the Mark. The only

  way to interpret this is an implied license by Nakava LLC to SPEC. “Acquiescence to

  one’s use of a trademark is analogous to an implied license to use the mark.” Coach

  House Rest., Inc. v. Coach & Six Rests. Inc., 934 F.2d 1551, 1563 (11th Cir. 1991).

         SPEC’s response to this is simply inadequate as a matter of law. Its argument that

  neither Bowman nor Lysogorski “mentioned any existing license, ‘implied’ or otherwise”

  misses the point. The law does not require any express contract, promise, or even certain

  words to find an implied license. The very nature of an implied license is creation-by-

  conduct—that the owner “permits the use of a copyrighted work in a particular manner.”

  Karlson v. Red Door Homes, LLC, 611 F. App'x 566, 569 (11th Cir. 2015) (quotation

  omitted). In other words, “[t]he grant of a nonexclusive license does not require a writing

  under the Copyright Act, and it may occur orally or may be implied from the copyright

  owner's conduct.” Id. That Nakava LLC knew SPEC operated the Kava Bar under the

  name of the Mark and allowed it to continue after the 2005 Assignment is sufficient to

  establish an implied license.




                                                9
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 10 of 23



                 3.     Termination of the Implied License

          It is well established that an implied license is terminable at will. Menendez v. Holt,

   128 U.S. 514, 524 (1888). Of course, the successful termination of an implied license,

   however, presupposes ownership over the trademark.            That is to say, the licensor

   purporting to terminate the licensee’s allowed use of the trademark must own the mark at

   the time of termination.

          Nakava LLC argues that its sending of the May 2019 Letters terminated the implied

   license for SPEC to use the Mark.        Its argument operates under the unquestioned

   understanding that it has owned the Mark since the 2005 Assignment and continued to

   own it through its sending the May 2019 Letters. SPEC, however, argues that Nakava

   LLC abandoned the Mark at some point prior to its sending of the May 2019 Letters and,

   therefore, had no legal justification to terminate the implied license. Both parties cannot

   be correct; Nakava LLC could not have owned the Mark in May 2019 if it abandoned use

   of the Mark prior to that moment in time.

                        i.     The May 2019 Letters was a proper way for Nakava LLC
                               to terminate the implied license if it owned the Mark in
                               May 2019.

          One way to terminate an implied license is by sending a cease-and-desist letter to

   the licensee. See, e.g., Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 2005 WL

   8160544, at *6 (N.D. Ga. Mar. 24, 2005). Thus, this analysis is simplified greatly if Nakava

   LLC owned the Mark at the time it sent the May 2019 Letters. However, that is not

   undisputed because of SPEC’s affirmative defense that Nakava LLC abandoned the Mark

   prior to sending the May 2019 Letters.




                                                10
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 11 of 23



                        ii.    There are genuine issues of material fact as to whether
                               Nakava LLC abandoned use of the Mark prior to sending
                               the May 2019 Letters.

          “Under the Lanham Act, a federally registered trademark is considered abandoned

   if its use has been discontinued with intent not to resume use.” Buccallati Holding Italia

   SPA v. Laura Buccellati, LLC, 5 F. Supp. 3d 1368, 1376 (S.D. Fla. 2014). Specifically,

   the statutory language provides that:

          A mark shall be deemed to be ‘abandoned’ either:

          (1) When its use has been discontinued with intent not to resume such use.
          Intent not to resume may be inferred from circumstances. Nonuse for 3
          consecutive years shall be prima facie evidence of abandonment. “Use” of
          a mark means the bona fide use of such mark made in the ordinary course
          of trade, and not made merely to reserve a right in a mark.

          (2) When any course of conduct of the owner, including acts of omission as
          well as commission, causes the mark to become the generic name for the
          goods or services on or in connection with which it is used or otherwise to
          lose its significance as a mark. Purchaser motivation shall not be a test for
          determining abandonment under this paragraph.

   15 U.S.C. § 1127. Proving abandonment is not inconsequential. If “the mark is deemed

   abandoned, [it] falls into the public domain and is free for all to use . . . . Abandonment

   paves the way for future possession and property in any other person.” Cumulus Media,

   Inc. v. Clear Channel Commc'ns, Inc., 304 F.3d 1167, 1173 (11th Cir. 2002) (internal

   quotation omitted). Therefore, case law instructs that defendants are required to show

   “strict proof” that a plaintiff abandoned its mark. E.g., Conagra, Inc. v. Singleton, 743

   F.2d 1508, 1516 (11th Cir. 1984).

          SPEC insists that Nakava LLC “discontinued” use of the Mark “for many years”

   with no intent to resume using it until it filed new applications with the USPTO in February

   2016, and only for the purpose of “damaging SPEC.” However, as Nakava LLC points




                                               11
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 12 of 23



   out, the only record evidence presented by SPEC is its review of Nakava LLC’s website

   and its own “internet research.”     See Def.’s MSJ ¶¶ 17–26. Even assuming these

   representations by SPEC are undisputed, which they are not, they are not sufficient to

   reach “strict proof” necessary to prove abandonment on a motion for summary judgment.

          Exactly what constitutes “strict proof” is somewhat of an amorphous standard. To

   the Court’s knowledge, the Eleventh Circuit has not exactly defined it. In Cumulus Media,

   the court stopped just short of providing a definition. See 304 F.3d at 1173–75. Yet the

   approach taken by the Eleventh Circuit is consistent with its sister circuits. For instance,

   in Yucaipa Corporate Initiatives Fund I, LP v. Hawaiian Airlines, Inc., 2014 WL 12564354,

   at *3 (C.D. Cal. Dec. 17, 2014), the California district court noted that the Ninth Circuit

   had not defined it, either. Thus, left to its own interpretation, the Yucaipa court, citing

   other district courts, equated the “strict proof” standard to the “clear and convincing”

   standard. Id. The Court is persuaded by this and adopts this standard, as well. Because

   “a finding of abandonment works [as] an involuntary forfeiture of rights,” thus justifying “a

   stringent, heavy, or strict burden of proof,” Cumulus Media, 304 F.3d at 1175, the Court

   sees fit to apply the clear-and-convincing standard.3

          While the limited evidence presented by SPEC is not nearly enough to constitute

   “strict proof,” it is enough to preclude Nakava LLC’s summary judgment. The fact that

   Nakava LLC allowed SPEC to use the Mark for the Kava Bar does not constitute




   3
     However, the Court is not entirely sure this helps, either. Courts across the various
   jurisdictions have long expressed difficulty in defining the clear-and-convincing-evidence
   standard. See Gardner v. Wilkinson, 643 F.2d 1135, 1137 (5th Cir. 1981) (“Courts have
   more difficulty precisely defining ‘clear and convincing evidence,’ but they define the
   standard as requiring greater certainty than the preponderance of the evidence standard
   although perhaps less than the reasonable doubt standard.”).


                                                12
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 13 of 23



   abandonment. Rather, it shows the very existence of an implied license. See Conagra,

   743 F.2d at 1516 (“Permitted infringement on the mark holder’s exclusive rights for some

   period of time does not constitute nonuse of the mark sufficient to support an

   abandonment.”). However, there remain existing questions as to what Nakava LLC did

   under the Mark as it relates to its own business of retail distribution. It cannot provide any

   evidence of interstate sales, nor can it provide any evidence of the number of wholesale

   customers it had in May 2019. To rebut Nakava LLC’s claim that SPEC used only its own

   “internet research,” SPEC correctly points out that Nakava LLC only offered evidence of

   screenshots from its website dated after May 2019.

          For purposes of summary judgment, neither party can prove this third factor of the

   first prong. Nakava LLC cannot show that it is entitled to judgment as a matter of law that

   the May 2019 Letters properly terminated SPEC’s implied license to use the Mark

   because SPEC has raised sufficient allegations that it abandoned the Mark prior to

   sending the May 2019 Letters. Equally, SPEC cannot prove by “strict proof” that Nakava

   LLC has abandoned the Mark—and, more importantly, did so before the May 2019

   Letters. This must be left to a factfinder.

                 4.     Continuing Use of the Mark

          The final factor of the first prong— that SPEC continued to use the Mark in

   commerce after Nakava LLC attempted to terminate the implied license—is undisputed.

   SPEC does not dispute that it continues to use the Mark today.

          C.     Likelihood of Confusion

          For the second prong, “[c]ourts in the Eleventh Circuit consider seven factors when

   determining whether or not a likelihood of consumer confusion exists: (1) type of mark;




                                                 13
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 14 of 23



   (2) similarity of mark; (3) similarity of the products the marks represent; (4) similarity of

   the parties' trade channels and customers; (5) similarity of advertising media; (6) the

   defendant's intent; and (7) actual confusion.” Fla. Int'l Univ. Bd. of Trustees v. Fla. Nat.

   Univ., Inc., 91 F. Supp. 3d 1265, 1274 (S.D. Fla. 2015); see also ATP Sci. Proprietary,

   Ltd. v. Bacarella, 2020 WL 3868701, at *4–6 (S.D. Fla. July 9, 2020). “Of these factors,

   the type of mark and evidence of actual confusion are considered the most important.”

   Fla. Int’l Univ. Bd. of Trs., 91 F. Supp. 3d at 1274. Moreover, these factors “are just that—

   factors.” ATP Sci. Proprietary, Ltd., 2020 WL 3868701, at *6; see also You Fit, Inc. v.

   Pleasanton Fitness, LLC, 2013 WL 521784, at *2 (M.D. Fla. Feb. 11, 2013) (“When

   balancing the factors, the issue of likelihood of confusion is not determined by merely

   analyzing whether a majority of the subsidiary factors indicates that such a likelihood

   exists.”).

                 1.     The Type of Mark

          The Eleventh Circuit instructs the district courts first to classify the type of mark to

   determine “whether it is strong or weak.” Frehling Enters., Inc. v. Int’l Select Grp., Inc.,

   192 F.3d 1330, 1335 (11th Cir. 1999) (establishing four categories of marks: generic,

   descriptive, suggestive, and arbitrary). Of the four categories, arbitrary marks, those that

   bear no relationship to the product, “are the strongest.” Id. Here, the Mark is an arbitrary

   mark, entitled to the strongest protection under the case law. As explained above, the

   Mark is a portmanteau of the original kava bar’s name “Nakamal” and the name of the

   product “kava”—creating the original name “Nakava.”

          “Also important in gauging the strength of a mark is the degree to which third

   parties make use of the mark.” Frehling Enters., 192 F.3d at 1336. “There is no hard-




                                                14
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 15 of 23



   and-fast rule about the number of other users which diminish a mark's strength. Courts

   have found that a mark has been weakened by third-party use based on a relatively small

   number of third-party users.” Fla. Int’l Univ. Bd. of Trs., 91 F. Supp. 3d at 1276 (internal

   citation omitted). Here, there is no indication that anyone other than SPEC is a third-party

   user of the Mark. Thus, with only one third-party user in alleged violation of the trademark,

   Nakava LLC’s position strengthens. However, a factor that then weakens its position is

   that SPEC’s alleged unlawful use of the Mark is in the same field. See Fla. Int’l Univ. Bd.

   of Trs., 91 F. Supp. 3d at 1276 (“Third-party use is also considered more potent when the

   users are operating in the same field as the plaintiff.”).

          Nevertheless, the Court is to balance all of this; and, in so doing, the Court finds

   the Mark is entitled to the strongest protection.            The Mark is arbitrary.   It is an

   amalgamation of two words, one of which was an original name for an establishment; and

   is used by only one third-party user. Therefore, this prong weighs in favor of Nakava LLC.

                 2.     The Similarity of the Mark

          For the second factor, the Court is to “compare[] the marks and consider[] the

   overall impressions that the marks create, including the sound, appearance, and manner

   in which they are used.” Frehling Enters., 192 F.3d at 1337. This prong demands no

   serious analysis; Nakava LLC and SPEC use the exact same mark. Thus, this prong

   weighs in favor of Nakava LLC, as well. See, e.g., Eli Research, LLC v. Must Have Info

   Inc., 2015 WL 5934611, at *5 (M.D. Fla. Oct. 6, 2015) (“Defendants use the exact same

   mark as AAH—the CPC mark. As such, the similarities of the mark indicate to the Court

   that the use of the CPC mark is likely to cause confusion.”).




                                                 15
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 16 of 23



                 3.     The Similarity of the Products the Mark Represents

          For the third factor, “the Court must examine whether the parties' services are the

   kind that the public attributes to a single source.” Fla. Int’l Univ. Bd. of Trs., 91 F. Supp.

   3d at 1277. “The greater the similarity between the products and services, the greater

   the likelihood of confusion.” John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966,

   976 (11th Cir. 1983).      This inquiry “does not turn on whether the services can be

   distinguished by consumers, but on whether the services are so related in the minds of

   consumers that they get the sense that a single producer is likely to” offer both services.”

   Id. (quotation omitted).

          Nakava LLC uses the Mark for the sale of goods in interstate commerce across

   the United States, though disputed by SPEC. It is used only in the sale of products to

   wholesale purchasers. Conversely, SPEC uses the Mark on the Kava Bar—a stand-

   alone retail bar and restaurant in the single location of Boca Raton, Florida. Neither party

   cites to any cases in their favor and the Court cannot find anything compelling in the

   jurisprudence on this factor. Left on its own accord, the Court finds this factor favors

   SPEC’s position. The dichotomy between Nakava LLC’s business selling goods and

   SPEC’s stand-alone bar and restaurant is sufficient to find it unlikely to create the

   likelihood of confusion.

                 4.     The Similarity of the Parties’ Trade Channels and Customers

          “Likelihood of confusion is more probable if the products are sold through the same

   channels to the same purchasers.” Deltona Transformer Corp. v. Wal-Mart Stores, Inc.,

   115 F. Supp. 2d 1361, 1369 (M.D. Fla. 2000). It follows that “[d]issimilarities between the

   retail outlets for the parties' services reduce the possibility of confusion.” Freedom Sav.




                                                16
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 17 of 23



   & Loan Ass'n v. Way, 757 F.2d 1176, 1184 (11th Cir. 1985); see also Fehling, 192 F.3d

   at 1339. “This factor takes into consideration where, how and to whom the services are

   sold. The Court also must consider the level of sophistication and investment required of

   the parties' customers, which can influence the likelihood of confusion based on a mark.”

   Fla. Int’l Univ. Bd. of Trs., 91 F. Supp. 3d at 1279 (internal citation omitted). “While ‘the

   parties' outlets and customer bases need not be identical, some degree of overlap should

   be present’ to weigh in favor of a likelihood of confusion.” Id. (quoting Frehling, 192 F.3d

   at 1339).

          The third and fourth factors are closely related. Similar products obviously attract

   similar customers and use similar trade channels. A devotee of kava is likely both to

   consume it at the Kava Bar and purchase it off the shelf.

          However, the case law indicates a much more thorough analysis than this. In

   Florida International University Board of Trustees, the court determined this factor favored

   the defendant Florida National University (“FNU”), despite the plaintiff FIU and defendant

   FNU both being post-secondary educational institutions and both serving the same cohort

   customer: students.     Id. at 1279.    Pouring through several affidavits and exhibits

   presented by FNU, the court found the “differences between the schools' respective

   student populations.” Id. (“[A]bout 70 percent of FNU's students are seeking either

   associate's degrees or attending ESL programs that are not offered by FIU. In other

   words, FNU's predominant customers are in the market for educational services that FIU

   simply doesn't provide.”). This was enough to determine the two schools did not serve

   the same customer base. Id.




                                                17
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 18 of 23



          Here, neither party has presented enough for the Court to make a meaningful

   determination as to their customer base. Because SPEC’s only use of the Mark exists

   on the stand-alone bar and Nakava LLC uses it on only products, there is no guarantee

   that the two entities cater to the same clientele. Most importantly for the summary-

   judgment analysis here, neither party provides any proof in its favor.

                 5.     The Similarity of Advertising Media

          For the fifth factor, the Court considers the advertising media used by each party.

   Deltona Transformer Corp., 115 F. Supp. 2d at 1369. Clearly, “[i]f a plaintiff and defendant

   both use the same advertising media, a finding of likelihood of confusion is more

   probable.” Id. “A court may properly consider the overall advertising campaigns.” Id.

          In its papers, Nakava LLC states: “SPEC and Nakava LLC advertise and promote

   their products on social media and the internet.” SPEC states: “Nakava LLC does not

   advertise or sell to the retail public, including its own website and social media.” Like the

   previous factor, neither party has submitted sufficient record evidence to prove this one.

                 6.     The Defendant’s Intent

          “In determining whether consumer confusion is likely, the Court must also examine

   the defendant's intent, to determine whether the defendant ‘had a conscious intent to

   capitalize on the plaintiff's business reputation, was intentionally blind, or otherwise

   manifested improper intent.’” Fla Int’l Univ. Bd. of Trs., 91 F. Supp. 3d at 1281 (quoting

   Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 648 (11th Cir. 2007)).

   “[L]ikelihood of confusion can be found as a matter of law if Plaintiff shows that

   Defendants intended to derive benefit from Plaintiff’s trademark.” Seiko Kabushiki Kaisha

   v. Swiss Watch Int'l, Inc., 188 F. Supp. 2d 1350, 1354 (S.D. Fla. 2002). “While objective




                                                18
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 19 of 23



   factors are most important in assessing the likelihood of confusion between two marks,

   courts also examine the defendant’s subjective intent.” Canes Bar & Grill of S. Fla., Inc.

   v. Sandbar Bay, LLC, 343 F. Supp. 3d 1236, 1244 (S.D. Fla. 2018). Subjective intent, no

   matter the cause of action or type of proceeding before a court, almost never can be

   proved by direct evidence. See Jellibeans, Inc. v. Skating Clubs of Ga., Inc., 1981 WL

   40564, at *6 (N.D. Ga. May 15, 1981) (“Since improper motive is rarely, if ever, admitted

   . . . the court can only infer bad intent from the facts and circumstances in evidence.”).

          Nakava LLC argues that SPEC’s intent “to derive benefit from the Mark could not

   be clearer: SPEC is using the Mark.” It cites to Canes Bar and Kaisha for support.

   However, in Canes Bar, the trademark dispute involved not only a wordmark but also a

   logo. See 343 F. Supp. 3d at 1245. This, alone, is enough to distinguish the case. Kaisha

   involved counterfeited reproductions of trademarking. See 188 F. Supp. 2d at 1354–55.

          The Court cannot accept Nakava LLC’s position, in and of itself, as sufficient to

   determine this factor, either. If using a trademark is sufficient evidence to prove the

   defendant’s intent to derive a benefit from the plaintiff’s trademark, then this prong would

   always favor the plaintiff. Accepting this argument, there can then be no situation where

   a defendant prevails on this factor—and, by extension, the entire case.

          As is the case for several of the other factors, neither side presents much evidence

   in its favor, electing, rather, to offer cursory and self-serving arguments, such as: “With

   respect to the seventh factor, the evidence shows that SPEC’s intent was to continue to

   operate its kava tea bar under the same name that it had been utilizing since 2004. SPEC

   did not intend to derive benefit from Plaintiff’s trademark.” Neither Nakava LLC’s nor

   SPEC’s position and accompanying evidence are sufficient for this factor.




                                               19
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 20 of 23



                 7.      Evidence of Actual Confusion

           As for the seventh and final factor, “evidence of actual confusion . . . is the best

   evidence of the likelihood of confusion . . . .” Fla. Int’l Univ. Bd. of Trs., 91 F. Supp. 3d at

   1282. There is no litmus test; cases instruct of no magical amount of evidence of

   customer confusion a party must show.           Caliber Auto. Liquidators, Inc. v. Premier

   Chrysler, Jeep, Dodge, LLC, 605 F.3d 931, 937 (11th Cir. 2010). In fact, “the quantum of

   evidence needed to show actual confusion is relatively small.” Id. And, the burden on

   the defending party is much greater than that on the moving party. As the Fifth Circuit

   has stated: “[R]eason tells us that while very little proof of actual confusion would be

   necessary to prove the likelihood of confusion, an almost overwhelming amount of proof

   would be necessary to refute such proof.” World Carpets, Inc. v. Dick Littrell's New World

   Carpets, 438 F.2d 482, 489 (5th Cir. 1971).

           Here, Nakava LLC provides an affidavit from Bowman that it claims demonstrates

   actual evidence of customer confusion. In the affidavit, Bowman states that he has

   learned “of several instances . . . where customers of the Nakava brand have gone to

   SPEC’s ‘Nakava’ kava bar expecting to find Nakava brand kava.”                  He continues:

   “Customers have advised me they were surprised and confused to learn that SPEC’s

   Nakava bar does not sell Nakava brand kava.” SPEC’s response is that these two

   assertions are merely self-serving and rely only on hearsay statements of customers.

   SPEC then argues that “it is unlikely that wholesale customers across the United States

   are (a) visiting SPEC’s stand-alone location, and (b) becoming confused as to the product

   sold at the location.”4



   4
       Emphasis added.


                                                 20
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 21 of 23



          SPEC’s hearsay argument is well taken.           There is no doubt that Bowman’s

   assertion of several customers’ confusion is inadmissible hearsay. It is offered only to

   show actual evidence of customer confusion; there is no exception under which it would

   be admissible. The Court cannot consider this on a motion for summary judgment. See

   Fed. R. Civ. P. 56(c)(4) (An affidavit or declaration used to support or oppose a motion

   must be made on personal knowledge, set out facts that would be admissible in evidence,

   and show that the affiant or declarant is competent to testify on the matters stated.”

   (emphasis added)); see also Macuba v. Deboer, 193 F.3d 1316, 1322 (11th Cir. 1999)

   (“[I]nadmissible hearsay cannot be considered on a motion for summary judgment.”); Fed.

   R. Civ. P. 56(c)(2) (“A party may object that the material cited to support or dispute a fact

   cannot be presented in a form that would be admissible in evidence.”); Memory Mgmt.

   Controllers, L.P. v. Motorola, Inc., 2000 WL 378563, at *2 (N.D. Ind. Mar. 16, 2000) (“A

   summary judgment motion . . . is one of the few pretrial motions in which the rules of

   evidence apply . . . .”). But see Houdini v. Good Baskets, LLC, 166 F. App’x 946, 947

   (9th Cir. 2006) (holding the district court did not abuse its discretion in considering hearsay

   evidence on this factor on a motion for a preliminary injunction).

          But, even if this assertion by Bowman were admissible, it would not be sufficient

   to entitle Nakava LLC to summary judgment.            Assuming the Court could consider

   Bowman’s statement, the number he throws out—five—is not dispositive to determine

   actual confusion. Compare Frehling Enters. v. Int'l Select Grp., Inc., 192 F.3d 1330, 1341

   (11th Cir. 1999) (determining one instance of customer confusion was sufficient to

   establish this factor), with Amstar Corp. v. Domino's Pizza, Inc., 615 F.2d 252, 263 (5th

   Cir. 1980) (holding that three instances of customer confusion was not sufficient). What




                                                 21
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 22 of 23



   is concerning to the Court is Bowman’s inability to state with certainty an actual number—

   any number. At his deposition, when pressed, Bowman answered that question: “I can’t

   off the top of my head think of all of them, but I know I believe it’s more than five.” This,

   simply, falls well below the necessary burden of production for Nakava LLC.

          The Court finds out-of-district S Industries, Inc. v. JL Audio, Inc., 29 F. Supp. 2d

   878, 893 (N.D. Ill. 1998), highly instructive. There, the Illinois district court determined

   the plaintiff failed to establish actual confusion for the same reason presented here. See

   id.   The court wrote: “Plaintiff relies on vague allegations of unknown numbers of

   consumers who allegedly called or wrote to [p]laintiff's related company STR complaining

   about JL Audio's Stealthboxes.       However, [p]laintiff has only C. Stoller's hearsay

   testimony as proof of these allegations—and such testimony is inadmissible.” Id. The

   court then pointed to Seventh Circuit precedent to explain that the plaintiff “essentially

   ask[ed] this court to . . . craft[] a new hearsay exception to the Federal Rules of Evidence

   for paraphrases of state of mind declarations by unknown declarants.” Id. (citing Smith

   Fiberglass Prods., Inc. v. Ameron, Inc., 7 F.3d 1327, 1330 (7th Cir. 1993) (“Without

   hesitation we refrain from adopting such a recommendation.”)). As for the seventh and

   final factor, Nakava LLC has failed to show actual confusion.

   V.     CONCLUSION

          There remain genuine disputes as to material fact that preclude both parties from

   summary judgment. The factfinder must determine whether Nakava LLC abandoned the

   Mark at some point between 2005 and 2019. Further, assuming Nakava LLC owned the

   Mark for the duration of that time period, a factfinder must determine whether SPEC’s

   continued use without Nakava LLC’s permission is likely to cause confusion in the




                                                22
Case 9:19-cv-81128-AHS Document 65 Entered on FLSD Docket 08/10/2020 Page 23 of 23



   marketplace. For the foregoing reasons, Plaintiff’s MSJ (DE [50]) and Defendant’s MSJ

   (DE [56]) are DENIED.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 10th day of

   August 2020.




   Copies to counsel via CM/ECF




                                            23
